DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment of January 26, 2022 has been entered. Claim 1 has been amended. Claims 2, 5-11, 13 and 14 are cancelled. Claims 8-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Claims 1, 3-4, 12 and 15-18 are under consideration in this Office Action.

Withdrawal of Rejections and Objections
3.	The following objections and rejections have been withdrawn in view of applicants’ amendments:
a) The objection of claim 1;
b) The rejection of claims 1-6, 12 and 15-17 under 35 U.S.C. 102(a)(2) as being anticipated by Starzi; and
c) The rejection of claims 1-7, 12-13 and 15-18 under 35 U.S.C. 102(a)(2) as being anticipated by Lyras et al.



Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3-4, 12 and 15-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989) who teach a method for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B.


New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-4, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989).
The claims are drawn to a method for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering  bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B.
Williams et al., teach methods and compositions for treating humans and other animals intoxicated with at least one Clostridial toxin by administration of antitoxin. In particular, the antitoxin directed against these toxins is produced in avian species. This avian antitoxin is designed so as to be orally administerable in therapeutic amounts and may be in any form (i.e., as a solid or in aqueous solution) [abstract].  Williams et al., teach C. difficile is the cause of antimicrobial-associated diarrhea; Pseudomembranous enterocolitis; bacteremia and pyogenic infections [Table 1].       
            C. difficile, an organism which gained its name due to difficulties encountered in its isolation, has recently been proven to be an etiologic agent of diarrheal disease.   C. difficile flourishes, producing cytopathic toxins and enterotoxins. It has been found in 25% of cases of moderate diarrhea resulting from treatment with antibiotics.   C. difficile is associated with a range of diarrhetic illness, ranging from diarrhea alone to marked diarrhea and necrosis of the gastrointestinal mucosa with the accumulation of inflammatory cells and fibrin, which forms a pseudomembrane in the affected area. The enterotoxicity of C. difficile is primarily due to the action of two toxins, designated A and B. Both are potent cytotoxins, with toxin A possessing direct enterocytotoxic activity. C. difficile toxin A causes fluid accumulation and mucosal damage in rabbit ileal loops and appears to increase the uptake of toxin B by the intestinal mucosa. Toxin B does not cause intestinal fluid accumulation, but it is 1000 times more toxic than toxin A to tissue culture cells and causes membrane damage. Both toxins are important in disease. C. difficile disease would be prevented or treated by neutralizing the effects of these toxins in the gastrointestinal tract.  It is significant that due to its resistance to most commonly used antimicrobials, C. difficile is associated with antimicrobial therapy with virtually all antimicrobial agents (although most commonly ampicillin, clindamycin and cephalosporins). It is also associated with disease in patients undergoing chemotherapy with such compounds as methotrexate, 5-fluorouracil, cyclophosphamide, and doxorubicin. Treatment of C. difficile disease is problematic, given the high resistance of the organism  [C difficile]. 
 	Williams et al., disclose treating humans and other animals intoxicated with a bacterial toxin by oral administration of antitoxin raised against the toxin. In one embodiment, the present invention contemplates a method of treatment comprising: a) providing: i) a subject exposed to at least one clostridial toxin; ii) an avian neutralizing antitoxin in a therapeutic amount that is orally administrable; and b) orally administering the antitoxin to the subject. In a preferred embodiment, the antitoxin comprises Clostridium difficile antitoxin. In a preferred embodiment, antitoxin is administered in an aqueous solution. In another preferred embodiment, the aqueous solution is a nutritional formula. In an alternative embodiment the nutritional formula comprises infant formula [Summary]. 
The  method of immunizing a host to produce antitoxin directed against clostridial toxin comprising: a) providing in any order: i) a host, and ii) one or more intervals of clostridial toxin; and b) immunizing the host with purified clostridial toxin so as to generate antitoxin. It is also contemplated that the antitoxin be collected from the host. It is further contemplated that the collected antitoxin will be purified. In one preferred Clostridium difficile. In an additional preferred embodiment, the antitoxin is capable of neutralizing clostridial toxin [Summary].  In another preferred embodiment, toxins A and B of C. difficile are contemplated as immunogens. Table 2 above lists various Clostridium species, their toxins and some 
antigens associated with disease [Description].   
The method immunizing non-mammals with bacterial toxins. It is not intended that the present invention be limited to any particular toxin. In one embodiment, toxin from all clostridial bacteria sources (see Table 2) are contemplated as immunogens. Examples of these C. difficile toxins A and B. When immunization is used, the preferred non-mammal is from the class Aves. All birds are contemplated such as ostrich [Obtaining Antibodies in Non-Mammals].   Example 8 disclose the production of Avian Antitoxins Against Clostridium difficile Native Toxins A and B [example 8].  Williams et al., disclose an immunization group, receiving toxoid A was first mixed with toxoid B, and the resulting mixture was emulsified in adjuvant. This group was designated "CTAB” [Example 8; Immunization]. Williams et al., disclose purification of Antitoxins CTAB [Example 8; Purification of Antitoxins].   The CTAB IgY (antitoxin A+toxin B, above) demonstrated complete neutralization and complete neutralization of toxin B occurred with the CTAB IgY [Example 8]. Example 9 shows in vivo Protection of Golden Syrian Hamsters From C. difficile Disease By Avian Antitoxins Against C. difficile Toxins A and B.  Treatment of hamsters with orally-administered toxin A and toxin B antitoxin (group CTAB) successfully protected 7 out of 7 (100%) of the animals from C. difficile disease [Table 13].  Example 10 demonstrate that avian antitoxins raised against C. in vivo.
Therefore, Williams et al., disclose a method n for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (US Patent 5,601,823 published Feb 1997; priority to Oct. 1989) in view of  Lyras et al., (WO 2014169344 published Oct. 2014; priority to April 2013).
The claims are drawn to method of composition for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium.
 Williams et al., has been disclosed above as teaching a method n for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B; however, Williams et al do not teach administering as a candy.
Lyras et al., teach treatment and/or prophylaxis of Clostridium difficile associated disease (CD AD). In particular, the invention relates to antibodies that bind to C. difficile antigens and are capable of inhibiting C. difficile infection, at least one symptom of C. difficile associated disease, shedding of C. difficile, and C. difficile associated mortality [abstract].  The at least one symptom of Clostridium difficile associated disease is selected from the group consisting of diarrhea, abdominal pain, fever, loss of appetite, pseudomembranous colitis, cytotoxic megacolon, C. difficile colonisation, weight loss, cytotoxicity, gastrointestinal damage, histopathologic change in the gastrointestinal tract, faecal shedding of C. difficile spores, and C. difficile associated mortality [para. 25]. Lyras et al., C. difficile is effective for treating and preventing symptoms of C. difficile associated disease, including gastrointestinal damage, C. difficile infection, C. difficile shedding in faeces and C. difficile associated mortality [para. 218].
 The compositions comprise avian antibodies which bind to a C. difficile Toxin B; and mammalian or avian antibodies that bind to a C. difficile vegetative cell antigen and/or a C. difficile endospore antigen [abstract].  The antibodies are derived from hyperimmune material [para. 19]. The composition is formulated for oral administration [para. 21].   The composition comprises a constituent of a bird's egg. Crude egg yolk may be used as an antibody source. In some embodiments of the composition the fowl has been actively immunized, for example by vaccination. The fowl is preferably a domesticated fowl. The domesticated fowl may be an ostrich, or other domesticated fowl [para. 174].  The compositions and combined compositions of the invention may be prepared in preparations such as food additives, and these preparations may be administered orally. The preparations may be administered in dosage formulations containing conventional non-toxic acceptable carriers and may also include one or more acceptable additives, including acceptable salts, colorants, flavourants or sweeteners. An optional dosage form of the present invention may be a powder for incorporation into beverages, pills, syrup, capsules, tablets, granules, beads, chewable lozenges or food additives, using techniques known in the art. Thus, immuno-modulating composition of the invention may be administered in a form selected from the group consisting of orally-active powders, pills, capsules, teas, extracts, dried extracts, sublinguals, sprays, and syrups [para. 182].  

prima facie obvious at the time of applicants’ invention to apply Lyras et al’s oral formulations including acceptable salts, colorants, flavourants or sweeteners into beverages, pills, syrup, capsules, tablets, granules, beads, chewable lozenges or food additives, to Williams et al., treatment of an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium using techniques known in the art for oral formations of ostrich antibody products. One of ordinary skill in the art would have a reasonable expectation of success by incorporating additional oral formulations to treat symptoms of C. difficile associated disease, including gastrointestinal damage, C. difficile infection, C. difficile shedding in faeces and C. difficile associated mortality when tablets, aqueous, and other more palatable oral administration is well known in the art.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering a therapeutically effective amount of ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium and wherein the immunogens include Clostridium difficile toxin A and toxin B;  wherein the diseases and symptoms are known and there is no change in the respective function of the immunogens or antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
7.	No claims allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).